Alice Robie Resnick, J.
This court accepts the board’s findings of fact and conclusions of law. However, we modify the recommendation in two respects. First, we increase respondent’s period of suspension from one year to two years with one year of that term suspended. Second, we condition respondent’s reinstatement upon the requirement that he make full restitution of all outstanding claims identified and proven in the within disciplinary action. Accordingly, respondent is suspended from the practice of law for a period of two years with one year suspended, placed on two years of monitored probation, and required to make full restitution as outlined above. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas and Pfeifer, JJ., concur.
*202Moyer, C.J., and Wright, J., dissent.
F.E. Sweeney, J., not participating.